      Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 1 of 23 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
   JOSEPH FRANCO,
                                                                           Civil Case No:
                                   Plaintiff,                              19-cv-5905

       -against-                                                           COMPLAINT

  THE CITY OF NEW YORK, OSMAN HERRERA,                                     Plaintiff Demands a
  individually, PATRICK MORAN, individually,                               Trial by Jury
  GIOVANNI IANNIELLO, individually,
  CHRISTOPHER VOLPE, individually, ANTHONY
  DINOME, individually, and TERESA NEAL,
  individually,

                                    Defendants.
-----------------------------------------------------------------------X


        Plaintiff, JOSEPH FRANCO, by and through his attorneys DEREK SMITH LAW

GROUP, PLLC, hereby complains of Defendants THE CITY OF NEW YORK by and through its

municipal agency, the NEW YORK CITY DEPARTMENT OF SANITATION, OSMAN

HERRERA, PATRICK MORAN, GIOVANNI IANNIELLO, CHRISTOPHER VOLPE, and

ANTHONY DINOME, and TERESA NEAL (collectively referred to as “Defendants,”) upon

information and belief as follows:

                                            NATURE OF CASE

        Plaintiff, JOSEPH FRANCO, complains pursuant to Title VII of the Civil Rights Act of

1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights

Act of 1991, Pub. L. No. 102-166 (“Title VII”), the Administrative Code of the City of New York

and the laws of the State of New York, based upon the supplemental jurisdiction of this Court

pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. §1367,

seeking declaratory relief and damages to redress the injuries Plaintiff has suffered as a result of,



                                                         1
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 2 of 23 PageID #: 2



inter alia, sex/gender discrimination, sexual assault, hostile work environment and retaliation by

Defendants.

                                 JURISDICTION AND VENUE

1. Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

   under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331,

   §1343 and pendent jurisdiction thereto.

2. Additionally, the Court has supplemental jurisdiction under the State and City laws of New

   York.

3. Plaintiff, JOSEPH FRANCO, submitted a complaint of Discrimination to the New York City

   Commission on Human Rights on or around September 28, 2019 which was assigned

   Complaint Number: M-E-OS-18-39316-E.

4. The U.S. Equal Employment Opportunity Commission (“EEOC”) assigned Plaintiff’s

   complaint the federal charge number: 520-2019-01727.

5. On or about July 24, 2019, Plaintiff, JOSEPH FRANCO, received a 90-day Right to Sue Letter

   from the EEOC.

6. Plaintiff has initiated this lawsuit within 90 days of receiving the Right To Sue letter from the

   EEOC.

7. Plaintiff satisfied all administrative prerequisites and is filing this case within the applicable

   90 day limitations period.

8. Venue is proper in this court, as the events giving rise to this action arose in Queens County,

   within the Eastern District of New York.




                                                 2
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 3 of 23 PageID #: 3



                                          PARTIES

9. At all times material, Plaintiff, JOSEPH FRANCO, (“Plaintiff” or “FRANCO”) was and is an

   individual male who is a resident of the State of New York, Bronx County.

10. At all times material, Defendant, THE CITY OF NEW YORK, (hereinafter referred to as

   “CITY” and/or “DSNY”) was and still is a municipal entity duly authorized and existing under

   the laws of the State of New York.

11. At all times material, NEW YORK CITY DEPARTMENT OF SANITATION (hereinafter

   referred to as “DSNY”) was and still is an agency maintained by Defendant CITY, as

   authorized by the laws of the State of New York and operates as an agency under the control

   of Defendant CITY.

12. Defendant DSNY, maintains its Central Repair Shop (hereinafter referred to as “CRS”) at 52-

   35 58th Street Woodside, New York 11377.

13. At all times material, Defendant OSMAN HERRERA (hereinafter referred to as

   “HERRERA”) was and still is an employee of Defendant, DSNY, who acts in an unofficial

   supervisory capacity with respect to Plaintiff’s employment.

14. At all times material, Defendant PATRICK MORAN (hereinafter referred to “MORAN”) was

   and still is a Supervisor employed by Defendant, DSNY, and had supervisory authority over

   Plaintiff with regard to his employment, including disciplinary decisions over Plaintiff’s

   employment.

15. At all times material, Defendant GIOVANNI IANNIELLO (hereinafter referred to

   “IANIELLO”) was and is a Deputy Director at Defendant, DSNY, and had supervisory

   authority over Plaintiff with regard to his employment, including disciplinary decisions over

   Plaintiff’s employment.



                                               3
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 4 of 23 PageID #: 4



16. At all times material, Defendant CHRISTOPHER VOLPE (hereinafter referred to “VOLPE”)

   was and is a Deputy Director at Defendant, DSNY, and had supervisory authority over Plaintiff

   with regard to his employment, including disciplinary decisions over Plaintiff’s employment.

17. At all times material, Defendant ANTHONY DINOME (hereinafter referred to as

   “DINOME”) was and is an employee at Defendant, DSNY, who acts in an unofficial

   supervisory capacity with respect to Plaintiff’s employment.

18. At all times material, Defendant TERESA NEAL (hereinafter referred to as “NEAL”) was and

   is Director of DSNY’s office of Equity Diversity and Inclusion at Defendant CITY, who acts

   in a managerial capacity with respect to Plaintiff’s employment.



                                        STATEMENT OF FACT

19. Around March 2016, Defendant, DSNY, hired Plaintiff as a metal work mechanic in its CRS.

20. Plaintiff has over two (2) decades of experience in metalwork and possesses various licenses

   and certifications required in order to do his job.

21. Within a few months after Plaintiff started his job in the CRS, Claimant noticed that Defendant,

   HERRERA, frequently engaged in habitual sexual touching of his co-workers. In particular,

   HERRERA would press his crotch and penis into the backside of his male co-workers when

   they were bent over at work.

22. HERRERA never engaged in this inappropriate sexual touching of any female coworkers.

23. Around February 2018 and continuing up through July 2018, Defendant, HERERRA, began

   subjecting Plaintiff to unwelcomed sexual assault, harassment and inappropriate sexual

   advances and sexual contact.




                                                 4
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 5 of 23 PageID #: 5



24. By way of example only, around the second week of February 2018, Plaintiff, was attending

   to a truck in his work bay, when Plaintiff bent over to repair the truck Defendant HERRERA

   crept up behind Plaintiff and sexually assaulted Plaintiff by thrusting and grinding Defendant

   HERRERA’s crotch and penis into Plaintiff’s backside.

25. Plaintiff was shocked and mortified at the unwanted and inappropriate sexual assault he had

   just experienced and immediately told HERRERA “what are you doing? I don’t like that, don’t

   do that.”

26. In response, Defendant, HERRERA, began laughing at Plaintiff and sarcastically stated “I

   THOUGHT YOU NEEDED HELP.”

27. In the months following that initial inappropriate sexual conduct by HERERRA upon Plaintiff,

   HERRERA openly engaged in similar inappropriate homoerotic sexual contact with Plaintiff

   and at least two other male coworkers in the CRS that Plaintiff witnessed.

28. Around late February 2018, while Plaintiff was bent over working on a truck in his work bay

   Defendant, HERRERA approached Plaintiff from behind and began rubbing and grinding

   HERRERA’s crotch up against Plaintiff’s buttocks. Plaintiff immediately told HERRERA

   “stop! What do you think you’re doing? Don’t touch me.”

29. In response to Plaintiff’s objections to Defendant HERERRA’s unwanted sexual touching,

   Defendant HERRERA laughed at Plaintiff.

30. Around early March 2018, while Plaintiff was on a break, resting with his eyes closed,

   Defendant HERERRA approached Plaintiff and began to seductively caress Plaintiff’s arm.

   Plaintiff instantly opened his eyes to see that Defendant HERRERA was standing over Plaintiff

   staring at him and caressing Plaintiff’s arm. Plaintiff immediately pulled his arm away, stood




                                               5
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 6 of 23 PageID #: 6



   up from his seat and in exasperation at the continuous unwanted sexual touching by

   HERRERA, stated “don’t ever touch me again!”

31. Within an hour of this encounter Claimant complained to Defendant, MORAN, about

   Defendant HERRERA’s repeated sexual harassment and inappropriate sexualized touching of

   Plaintiff and others. Plaintiff explicitly requested to be kept entirely separate from HERRERA

   because of HERERRA’s demonstrated unwillingness to refrain from unwanted touching

   Plaintiff.

32. MORAN took no substantive investigatory or remedial action and simply shrugged while

   walking away.

33. Defendant HERRERA serves in a de facto supervisory position by virtue of the supervisory

   duties delegated to him by Defendants VOLPE, MORAN and IANELLO and his close

   personal relationship Defendants VOLPE, MORAN and IANELLO, who hold managerial

   titles.

34. In the absence of a formal foreman Defendant HERRERA has been assigned as acting

   supervisor.

35. Despite Plaintiff’s complaint, Defendant MORAN took no immediate or corrective action to

   stop or report HERRERA’s sexual harassment of Plaintiff up the chain of command.

36. Upon information and belief, because of their close personal relationship, MORAN informed

   HERRERA of Plaintiff’s complaint against HERRERA.

37. On or about July 25, 2018, Plaintiff, while in his work bay, was approached by Defendant,

   HERRERA. HERRERA began berating and verbally abusing Plaintiff about a truck that was

   unknown to Plaintiff and was not part of his work-load in retaliation for the complaints Plaintiff

   made against HERERRA.




                                                 6
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 7 of 23 PageID #: 7



38. Plaintiff requested that HERRERA leave him alone and let him do his job.

39. On or about July 27, 2018, Plaintiff was approached by Defendant MORAN who demanded

   that Plaintiff accompany him to Defendant VOLPE’s office. Once in the office MORAN

   berated Plaintiff and demanded that Plaintiff explain the situation between himself and

   Defendant HERRERA. Plaintiff explained to MORAN and VOLPE that he and his co-workers

   were being routinely subjected to sexual harassment and unwanted sexual physical contact by

   Defendant HERRERA.

40. In response to Plaintiff’s complaint VOLPE told him that “WOW, THAT’S A SERIOUS

   ACCUSATION,” and then stating, “YOU KNOW THIS IS [A DSNY Internal EEO Office]

   EEO ISSUE.”

41. In an obvious attempt to intimidate and silence Plaintiff, Defendant VOLPE warned Plaintiff

   against being “A CRUSADER” and discouraged Plaintiff from taking his complaint to the

   internal DSNY EEO Office.

42. Defendant VOLPE derisively told Plaintiff he is, “LIKE A SNOWFLAKE, YOU’RE ALL

   OVER THE PLACE” for complaining about Defendant HERRERA’s harassment.

43. After Plaintiff’s complaints about Defendant HERERRA, Defendant, VOLPE, in reference to

   the close relationship between Defendants, HERERRA, MORAN and VOLPE, menacingly

   stated:   “SOME      PEOPLE       HAVE       A    HOOK      AND     SOME       PEOPLE       ARE

   UNTOUCHABLE.”

44. In a further attempt to silence, threaten and intimidate Plaintiff into withdrawing his complaint

   about Defendant HERERRA’s sexual harassment and inappropriate sexual touching of

   Plaintiff, Defendant VOLPE, menacingly stated, “YOU KNOW, MAYBE YOU SHOULD




                                                 7
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 8 of 23 PageID #: 8



   TALK TO SOMEONE, MAYBE YOU HAVE A PSYCHOLOGICAL PROBLEM OF

   SOME KIND.”

45. Defendant VOLPE threatened to “SEND YOU [Plaintiff] DOWNTOWN” for the purpose of

   being drug-tested and psychologically evaluated.

46. A few days later, Plaintiff was called into Defendant VOLPE’s office again. Once inside

   VOLPE immediately falsely accused Plaintiff of workplace hostility because of his complaint

   about sexual harassment, unwanted sexual touching and retaliation, stating “PEOPLE ARE

   SAYING YOU ARE CAUSING PROBLEMS.” Plaintiff objected that he had made several

   complaints about Defendant HERRERA’s sexual harassment and unwanted sexual touching,

   all of which remained unaddressed by Defendants MORAN and VOLPE.

47. In response Defendant, VOLPE, became irate and shouted at Plaintiff “I’M THE BOSS

   HERE! I’M IN CHARGE! I DON’T WANT TO HEAR ANYTHING FROM YOU. YOU

   HAD YOUR CHANCE WITH THE EEO!”

48. Defendant VOLPE, continued angrily yelling at Plaintiff stating, “I DON’T WANT TO

   HEAR ANYMORE. I DON’T WANT TO HAVE TO TALK TO YOU AGAIN!” before

   telling Plaintiff to get out of Defendant VOLPE’s office.

49. Around late July or early August 2018, Plaintiff filed a formal complaint with Defendant

   DSNY’s Equal Employment Opportunity Office (hereinafter referred to as “EEO”)

   Investigator Jose Silvestre (hereinafter referred to as “SILVESTRE”) and Director, Defendant

   NEAL.

50. On or about September 7, 2018, DSNY Director Edward Rasmussen came over to a coworker’s

   work bay and loudly announced within earshot of numerous other employees, that Defendant

   NEAL was seeking to speak with Plaintiff and two (2) of his co-workers who had also




                                               8
     Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 9 of 23 PageID #: 9



   complained about sexual harassment by Defendant, HERRERA, thereby breaching the

   confidentiality and anonymity of the Plaintiff’s EEO complaint.

51. On or about September 10, 2018, one of Plaintiff’s coworkers, Sean McCaffrey (hereinafter

   referred to as “McCaffrey”) stated that Defendant, MORAN, had been openly making

   disparaging comments about Plaintiff.

52. McCaffrey claimed that Defendant, MORAN stated that “[Plaintiff] WENT TO THE EEO

   [About Defendant HERRERA’s Sexual Harassment] NOW MANAGEMENT’S

   EMBARRASSED AND PISSED OFF.”

53. McCaffrey announced that Defendant MORAN, also issued an order that “METAL WORK

   MECHANICS WILL NO LONGER BE GETTING OVERTIME BECAUSE [Plaintiff]

   WENT TO EEO ABOUT [Defendant HERERRA].”

54. Prior to this point, Plaintiff and the rest of the metal work mechanic co-workers were regularly

   allowed to work overtime.

55. In around September of 2018, Plaintiff and the other employees in his shop all stopped

   receiving overtime.

56. Defendants made sure that the entire shop was on notice that they would no longer be receiving

   overtime because of Plaintiff’s complaint of sexual harassment against Defendant HERRERA

   to DSNY’s EEO office.

57. Defendants’ removal of overtime for Plaintiff and his co-workers was done in retaliation for

   the EEO complaints made by Plaintiff about Defendant HERERRA’s sexual harassment and

   unwanted sexual touching of Plaintiff and other workers in the shop.




                                                 9
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 10 of 23 PageID #: 10



58. Defendants’ retaliatory actions were intended to not only punish Plaintiff, but to isolate

   Plaintiff from all of the other affected workers because they would blame Plaintiff for

   complaining, which resulted in Defendants taking away their overtime.

59. By way of an example only, Plaintiff’s supervisor Defendant MORAN demanded a doctor’s

   note for sick time off taken by Plaintiff on or around September 12, 2018, stating, “YOU’RE

   GOING TO NEED A NOTE. IF YOU DON’T HAVE A NOTE YOU’RE GOING TO

   HAVE A PROBLEM,” even though Plaintiff’s union agreement does not require a doctor’s

   note under such circumstances.

60. No other co-workers who requested sick leave during that time period were similarly

   threatened if they did not provide a doctor’s note.

61. It is clear that Defendant MORAN’s demand for a note was a threat to harass Plaintiff.

   MORAN’s demand was intended to intimidate Plaintiff and constitutes an act of further

   retaliation against Plaintiff for his complaints of sexual harassment, unwanted sexual touching,

   abuse and retaliation.

62. Around September 2018, Defendant IANNIELLO became hypercritical of Plaintiff and began

   openly threatening, bullying and intimidating Plaintiff, including threatening Plaintiff with

   frivolous write-ups, because of Plaintiff’s complaints to the EEO about Defendant

   HERERRA’s sexual harassment.

63. Defendant IANELLO was fully aware of the complaints Plaintiff made to Defendants’ EEO

   office because of Defendant RASMUSSEN’s breach of confidentiality regarding Plaintiff’s

   complaints of sexual harassment and unwanted sexual touching by Defendant HERRERA.

64. On or about September 24, 2018, another metal work mechanic, Assan Diop (hereinafter

   referred to as “DIOP”) mentioned to one of the other metal work mechanics, Gabriel Dalmau,




                                                10
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 11 of 23 PageID #: 11



   who also complained about HERERRA’s sexual harassment, that Defendant IANIELLO

   “KNOWS THAT YOU TOLD THE EEO ABOUT [Ianielleo’s Retaliatory Harassment].”

65. Around November 8, 2018 Defendant, DINOME, deliberately used a City-owned DSNY

   vehicle to push in to a trash can so that the trash can hit Plaintiff while Plaintiff was in his work

   bay.

66. Plaintiff was struck with the trash can but fortunately suffered no physical injury from it.

67. Plaintiff immediately reported the assault and battery to Plaintiff’s supervisor, Defendant

   MORAN. MORAN did not make any indication that he would take any action based on the

   complaint, stating: “WELL, I DIDN’T SEE IT.”

68. Because Defendant, MORAN took no investigatory or remedial action regarding the retaliatory

   assault and battery by Defendant DINOME, Plaintiff complained to the Deputy Director,

   Defendant VOLPE about the incident who in turn refused to write a complaint against

   Defendant DINOME, in violation of company policy, and instead took the highly unusual step

   of calling the NYPD to report the ‘crime’ so that it would look like Plaintiff was blowing the

   incident out of proportion, was trying to cause problems and “rat out” his coworker, Defendant

   DINOME to the police.

69. Soon after, around November 14, 2018, Defendants, instead of taking the appropriate action

   of investigating and remedying the ongoing retaliation against Plaintiff, took the highly

   unorthodox and retaliatory step of transferring Plaintiff to work in the 4th Floor of the CRS.

70. This transfer was clearly in retaliation for the numerous complaints Plaintiff has made,

   including to the EEO as well as the recent complaint he made that resulted in a call to the

   NYPD, because per Claimant’s union’s collective bargaining agreement, the least senior




                                                  11
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 12 of 23 PageID #: 12



   employee (e.g. the most recent hire) will be the first to be transferred in the event that a worker

   is needed in another floor.

71. Plaintiff complained about this improper transfer to Defendant NEAL, who dismissed

   Plaintiff’s complaint out of hand and took no investigatory or remedial action.

72. Plaintiff was not the least senior employee, yet he was transferred to the 4th floor in violation

   of the collective bargaining agreement.

73. Around December 17, 2018, Defendant MORAN, ordered that Plaintiff is “NO LONGER

   ALLOWED ON THE 5TH FLOOR,” which was where Plaintiff has worked for nearly three

   (3) years.

74. No other staff members have been similarly prohibited from entering another work area.

75. Defendants sexually harassed, sexually assaulted, assaulted and battered, discriminated against

   and retaliated against Plaintiff because of his sex and because he complained of sexual

   harassment, unwanted sexual touching and retaliation.

76. As a result of Defendants’ actions against Plaintiff, Plaintiff felt extremely humiliated,

   degraded, victimized, embarrassed, and emotionally distressed.

77. The above are just some of the examples of the unlawful discrimination and retaliation to which

   the Defendants subjected, and continue to subject, Plaintiff to on an ongoing and continuous

   basis.

78. At all times material, Defendants and Defendants’ supervisors acted with deliberate

   indifference to the discrimination Plaintiff faced.

79. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

   continues to suffer severe emotional distress and physical ailments.

80. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting




                                                 12
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 13 of 23 PageID #: 13



   condition.

81. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured

   unwarranted financial hardships and irreparable damage to his professional reputation.

82. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation, which such employment entails. Plaintiff has also suffered future pecuniary

   losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

   pecuniary losses.

83. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages against all Defendants, jointly and

   severally.

84. The above are just some of the examples of the unlawful, discriminatory, and retaliatory

   conduct to which Defendants subjected Plaintiff.

85. Defendants’ actions constituted a continuing violation of the applicable federal, state and city

   laws.

                               AS A FIRST CAUSE OF ACTION
                            DISCRIMINATION UNDER TITLE VII
                              (Not Against Individual Defendants)

86. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

87. Title VII states in relevant part as follows:

           “(a) Employer practices:

           It shall be an unlawful employment practice for an employer:

           (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
               against any individual with respect to his compensation, terms, conditions, or



                                                    13
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 14 of 23 PageID #: 14



                privileges of employment, because of such individual’s race, color, religion, sex, or
                national origin.”

88. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights

   Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon the unlawful

   employment practices of the above-named Defendants. Plaintiff complains of Defendants’

   violation of Title VII's prohibition against discrimination in employment based, in whole or in

   part, upon an employee's sex and gender.

89. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et seq.,

   by terminating and otherwise discriminating against Plaintiff as set forth herein because of

   Plaintiff’s sex and gender.

90. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Title VII.



                          AS A SECOND CAUSE OF ACTION FOR
                            RETALIATION UNDER TITLE VII
                             (Not Against Individual Defendants)

91. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

92. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it

   shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

   of his employees . . . because she has opposed any practice made an unlawful employment

   practice by this subchapter, or because she has made a charge, testified, assisted or participated

   in any manner in an investigation, proceeding, or hearing under this subchapter.”




                                                  14
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 15 of 23 PageID #: 15



93. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e seq. by

   discriminating against Plaintiff with respect to the terms, conditions or privileges of

   employment because of his opposition to the unlawful employment practices of Defendants.

94. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Title VII.



                               AS A THIRD CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                                  NEW YORK STATE LAW
                                    (Against All Defendants)

99. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

100. Executive Law §296 provides that “1. It shall be an unlawful discriminatory practice: (a) For

    an employer or licensing agency, because of an individual's age, race, creed, color, national

    origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics,

    marital status, or domestic violence victim status, to refuse to hire or employ or to bar or to

    discharge from employment such individual or to discriminate against such individual in

    compensation or in terms, conditions or privileges of employment.”

101. Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

    because of his sex/gender and by creating a hostile work environment.

102. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    New York State Executive Law § 296.



                             AS A FOURTH CAUSE OF ACTION
                             FOR AIDING & ABETTING UNDER
                                 NEW YORK STATE LAW


                                                 15
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 16 of 23 PageID #: 16



                                     (Against All Defendants)

103. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

104. New York State Executive Law §296(6) further provides that “It shall be an unlawful

    discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any

    of the acts forbidden under this article, or to attempt to do so.”

105. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

    and/or coercing the discriminatory behavior as stated herein.

                              AS AN FIFTH CAUSE OF ACTION
                                FOR RETALIATION UNDER
                                  NEW YORK STATE LAW
                                   (Against All Defendants)

106. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

107. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice: “For any person engaged in any activity to which this section applies to retaliate or

    discriminate against any person because [s]he has opposed any practices forbidden under this

    article.”

108. Defendants engaged in an unlawful discriminatory practice by wrongfully retaliating against

    the Plaintiff.

                           AS A SIXTH CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

109. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.



                                                 16
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 17 of 23 PageID #: 17



110. The Administrative Code of City of NY §8-107 [1] provides that “It shall be an unlawful

    discriminatory practice: “(a) For an employer or an employee or agent thereof, because of the

    actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

    sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ

    or to bar or to discharge from employment such person or to discriminate against such person

    in compensation or in terms, conditions or privileges of employment.”

111. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, by creating and maintaining discriminatory working conditions

    and a hostile work environment, and otherwise discriminating against Plaintiff because of his

    sex/gender.

                         AS A SEVENTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

112. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

113. The New York City Administrative Code Tide 8, §8-107(7) provides that it shall be unlawful

    discriminatory practice: “For an employer . . . to discharge . . . or otherwise discriminate

    against any person because such person has opposed any practices forbidden under this

    chapter….”

114. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Tide 8, §8-107(7) by discriminating against Plaintiff because of his

    opposition to the unlawful employment practices of Defendants as Plaintiff’s employer.

                         AS AN EIGHTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE



                                                 17
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 18 of 23 PageID #: 18



                                     (Against All Defendants)

115. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

116. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

    discriminatory practice: “For any person to aid, abet, incite, compel; or coerce the doing of

    any of the acts forbidden under this chapter, or attempt to do so.”

117. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

    the above discriminatory, unlawful and retaliatory conduct.

                          AS A NINTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

118. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

119. Section 8-107(19), entitled Interference With Protected Rights provides that “It shall be an

    unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

    with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

    enjoyment of, or on account of his or her having aided or encouraged any other person in the

    exercise or enjoyment of, any right granted or protected pursuant to this section.”

120. Defendants violated the above section as set forth herein.



                          AS A TENTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)




                                                 18
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 19 of 23 PageID #: 19



121. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

    this complaint as if fully set forth at length.

122. Section 8-107(13) entitled Employer Liability For Discriminatory Conduct By Employee,

    agent or independent contractor provides “An employer shall be liable for an unlawful

    discriminatory practice based upon the conduct of an employee or agent which is in violation

    of any provision of this section other than subdivisions one and two of this section. b. An

    employer shall be liable for an unlawful discriminatory practice based upon the conduct of an

    employee or agent which is in violation of subdivision one or two of this section only where:

    (1) the employee or agent exercised managerial or supervisory responsibility; or (2) the

    employer knew of the employee's or agent's discriminatory conduct, and acquiesced in such

    conduct or failed to take immediate and appropriate corrective action; an employer shall be

    deemed to have knowledge of an employee's or agent's discriminatory conduct where that

    conduct was known by another employee or agent who exercised managerial or supervisory

    responsibility; or (3) the employer should have known of the employee's or agent's

    discriminatory conduct and failed to exercise reasonable diligence to prevent such

    discriminatory conduct.”

123. Defendants violated the above section as set forth herein.



                           AS AN ELEVENTH CAUSE OF ACTION
                               FOR ASSAULT AND BATTERY
                            (AGAINST DEFENDANT HERERRA)

124. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.




                                                  19
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 20 of 23 PageID #: 20



125. The aforesaid occurrences and resultant injuries to Plaintiff were caused by reason of the

    intent, carelessness and recklessness of Defendant HERERRA who did suddenly and without

    provocation,    physically assault and batter Plaintiff, herein causing Plaintiff to sustain

    damages; in that Defendant HERERRA did conduct himself in a wanton, willful, reckless and

    heedless manner without regard to the safety of the Plaintiff herein; in that said Defendant

    was physically abusive; in behaving in a disorderly manner; in using unnecessary, excessive

    and unlawful touching against the plaintiff; in willfully and maliciously assaulting and

    battering the Plaintiff herein.

126. § 213-c of the Civil Practice Law and Rules provides as follows: Action by victim of conduct

    constituting certain sexual offenses: Notwithstanding any other limitation set forth in this

    article, a civil claim or cause of action to recover from a defendant as hereinafter defined, for

    physical, psychological or other injury or condition suffered by a person as a result of acts by

    such defendant of rape in the first degree as defined in section 130.35 of the penal law, or

    criminal sexual act in the first degree as defined in section 130.50 of the penal law, or

    aggravated sexual abuse in the first degree as defined in section 130.70 of the penal law, or

    course of sexual conduct against a child in the first degree as defined in section 130.75 of the

    penal law may be brought within five years. As used in this section, the term "defendant" shall

    mean only a person who commits the acts described in this section or who, in a criminal

    proceeding, could be charged with criminal liability for the commission of such acts pursuant

    to section 20.00 of the penal law and shall not apply to any related civil claim or cause of

    action arising from such acts. Nothing in this section shall be construed to require that a

    criminal charge be brought or a criminal conviction be obtained as a condition of bringing a

    civil cause of action or receiving a civil judgment pursuant to this section or be construed to




                                                20
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 21 of 23 PageID #: 21



    require that any of the rules governing a criminal proceeding be applicable to any such civil

    action. NY CLS CPLR § 213-c.

127. As a result of Defendant HERRERA’s acts of assault and battery, Plaintiff has been damaged

    in an amount to be determined at the time of trial.



                            AS AN TWELTH CAUSE OF ACTION
                               FOR ASSAULT AND BATTERY
                             (AGAINST DEFENDANT DINOME)

128. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

129. The aforesaid occurrences and resultant injuries to Plaintiff were caused by reason of the

    intent, carelessness and recklessness of Defendant DINOME who did suddenly and without

    provocation,    physically assault and batter Plaintiff, herein causing Plaintiff to sustain

    damages; in that Defendant HERERRA did conduct himself in a wanton, willful, reckless and

    heedless manner without regard to the safety of the Plaintiff herein; in that said Defendant

    was physically abusive; in behaving in a disorderly manner; in using a City-owned DSNY

    vehicle to push in to a trash can so that the trash can would hit Plaintiff while Plaintiff was in

    his work bay; in willfully and maliciously assaulting and battering the Plaintiff herein.

130. § 213-c of the Civil Practice Law and Rules provides as follows: Action by victim of conduct

    constituting certain sexual offenses: Notwithstanding any other limitation set forth in this

    article, a civil claim or cause of action to recover from a defendant as hereinafter defined, for

    physical, psychological or other injury or condition suffered by a person as a result of acts by

    such defendant of rape in the first degree as defined in section 130.35 of the penal law, or

    criminal sexual act in the first degree as defined in section 130.50 of the penal law, or




                                                 21
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 22 of 23 PageID #: 22



    aggravated sexual abuse in the first degree as defined in section 130.70 of the penal law, or

    course of sexual conduct against a child in the first degree as defined in section 130.75 of the

    penal law may be brought within five years. As used in this section, the term "defendant" shall

    mean only a person who commits the acts described in this section or who, in a criminal

    proceeding, could be charged with criminal liability for the commission of such acts pursuant

    to section 20.00 of the penal law and shall not apply to any related civil claim or cause of

    action arising from such acts. Nothing in this section shall be construed to require that a

    criminal charge be brought or a criminal conviction be obtained as a condition of bringing a

    civil cause of action or receiving a civil judgment pursuant to this section or be construed to

    require that any of the rules governing a criminal proceeding be applicable to any such civil

    action. NY CLS CPLR § 213-c.

131. As a result of Defendant DINOME’s acts of assault and battery, Plaintiff has been damaged

    in an amount to be determined at the time of trial.



                         AS A THIRTEENTH CAUSE OF ACTION
                FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             (AGAINST ALL DEFENDANTS)

132. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

133. Defendants’ behavior was extreme and outrageous to such extent that the action was atrocious

    and intolerable in a civilized society.

134. Defendants’ conduct was so outrageous in character and extreme in degree as to go beyond

    all possible bounds of decency.

135. Defendants caused Plaintiff to fear for Plaintiff’s own safety.




                                                 22
    Case 1:19-cv-05905 Document 1 Filed 10/18/19 Page 23 of 23 PageID #: 23



136. Defendants’ breach of their duties to Plaintiff caused Plaintiff to suffer numerous injuries as

    set forth herein.

137. As a result of Defendants’ acts, Plaintiff has been damaged in an amount to be determined at

    the time of trial.



       WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, punitive damages, attorneys’ fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a jury trial on all issues to be tried.



Dated: New York, New York
       October 18, 2019



                                                  DEREK SMITH LAW GROUP, PLLC


                                               By:     __/s/ Seamus Barrett_________
                                                        Seamus Barrett, Esq.
                                                        One Penn Plaza, Suite 4905
                                                        New York, New York 10119
                                                        (212) 587-0760




                                                  23
